As filed with the Securities and Exchange Commission on December 5 , 2013 Registration Number: 333-191083 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormS-1/A (Amendment No. 2 ) REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 ACTIVE WITH ME INC. (Exact Name of Registrant As Specified in its Charter) Nevada 39-2080103 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Nevada Agency and Trust Company 2005 Lakeshore Road 50 West Liberty Street, Suite 880 Sarnia, Ontario, Canada N7X 1G4 Reno, Nevada 89501 (519) 337-9048 (775) 322-0626 (Address and telephone number of (Name, address and telephone principal executive offices) of agent for service) With copies to: Synergen Law Group, APC Attention: Karen A. Batcher, Esq 819 Anchorage Place, Suite 28 Chula Vista, CA 91914 Tel. 619.475.7882 Fax 866.352.4342 Approximate date of commencement of proposed sale to public: As soon as practical after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.ý If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities At registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Table of Contents If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERINGPRICE (1) AMOUNT OF REGISTRATION FEE (1) Common Stock (2) 1,805,000 shares Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act of 1933, as amended. Represents common stock being sold on behalf of selling shareholders. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. 2 Table of Contents SUBJECT TO COMPLETION, Dated December 5 , 2013 PROSPECTUS ACTIVE WITH ME INC. The selling shareholders named in this prospectus are offering the 1,805,000 common shares offered through this prospectus. The 1,805,000 common shares offered by the selling shareholders represent 54.6% of the total outstanding common shares as of the date of this prospectus.We will not receive any proceeds from this offering.We have set an offering price for these securities of $0.04 per common share. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None $72,200 The 1,805,000 common shares included in this prospectus may be offered and sold directly by the selling shareholders. Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.04 per share for the duration of the offering. The selling shareholders, brokers or dealers effecting transactions in these shares should confirm that the common shares are registered under applicable state law or that an exemption from registration is available.We intend to have a market maker file an application for our common stock to be quoted on the OTC Bulletin Board and/or the OTCQB, the middle tier of the OTC Market.However, we do not have a market maker that has agreed to file such application. If our securities are not quoted on the OTC Bulletin Board or the OTCQB, a security holder may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our securities. The Company is considered a Shell Company as defined in Rule 405.As such, no shares will be eligible to be sold or transferred under Rule 144 until in excess of 1 year from the filing of the equivalent of Form 10 information by the Company with the SEC.The selling shareholders in this offering are underwriters. The offering shall terminate on December 5 , 2014. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this prospectus entitled Risk Factors on page 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 3 Table of Contents Table of Contents Page Summary 5 Risk Factors 8 Forward-Looking Statements 15 Plan of Distribution and Selling Shareholders 15 Description of Business 19 Use of Proceeds 26 Determination of Offering Price 26 Dilution 26 Description of Securities 27 Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Changes in and Disagreements with Accountants 30 Directors, Executive Officers, Promoters and Control Persons 30 Executive Compensation 33 Security Ownership of Certain Beneficial Owners and Management 35 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 35 Certain Relationships and Related Transactions 36 Market for Common Equity and Related Stockholder Matters 36 Experts 39 Legal Proceedings 39 Legal Matters 39 Where You Can Find More Information 39 Financial Statements 40 Dealer Prospectus Delivery Obligation 56 Other Expenses of Issuance and Distribution 57 Indemnification of Directors and Officers 57 Recent Sales of Unregistered Securities 58 Table of Exhibits 59 Undertakings 59 Signatures 61 4 Table of Contents SUMMARY To understand this offering fully, you should read the entire prospectus carefully, including the risk factors beginning on page8 and the financial statements. Active With Me Inc. We were incorporated on December 6, 2012 under the laws of the state of Nevada.Our principal offices are located at 2005 Lakeshore Road, Sarnia, Ontario, Canada N7X 1G4.Our telephone number is (519) 337-9048. Active With Me Inc. is a development stage company which intends to create online resources that seamlessly offer travelers unique, highly relevant and user-friendly information on activity-based travel. It will be designed to fill a void in the marketplace by offering third-party content and information to visitors in their activity of choice, while also having the ability to offer links to related clubs and organizations that provide additional information, as well as the potential for interactive experiences. The registrant’s website www.activewithme.com will be designed to offer a fundamentally different experience than any other offering in today’s market. The registrant’s plan is to design its website centered purely on activities and offer an ability to quickly access relevant content to the particular activity of choice. We are still in our development stage and cannot commence business operations on our website until its completion. The Active With Me website has not yet been developed, and substantial additional development work and funding will be required before the website can be fully operational. Early stage development of the website will include design and construction of the initial beta website, populating the site with activity-based content, development of site graphics and test marketing the site. Expenses related to this phase are expected to be less than $30,000. The president will spearhead this effort. The registrant currently has sufficient capital to complete this stage of its plan of operations. The registrant expects to have this stage of the plan of operations completed by the end of March 2014.Further development of the website with the goal of launching the live website will be focusedon major US points of interest. The registrant expects the further development to require the hiring of an initial 2 permanent employees. Expenses related to this phase are expected to be related to the costs of hiring two employees, approximately $7,000 per month. The company currently does not have sufficient capital to initiate this phase of its plan of operations. If the registrant’s website gains traction in the marketplace and is able to attract advertisers we will continue to build out the website to more and more points of interest all around the world. The Company will also begin to build on its marketing efforts as described in the Marketing section. The registrant does not currently have sufficient capital for this phase of its plan of operations. We can provide no assurance that we will be successful in our planned development of our website. We currently do not have any arrangements for financing and we may not be able to obtain financing when required.We believe the only source of funds that would be realistic is through the sale of equity capital. 5 Table of Contents We have not earned any revenues to date.We do not anticipate earning revenues until we have completed our website and commenced marketing activities.As of September 30, 2013, we had$37,955cash on hand. Our working capital position as of September 30, 2013 was $37,350.Since our inception through September 30, 2013, we have incurred a net loss of $12,823.Our net loss is due to lack of revenues to offset our expenses and the professional fees related to the creation and operation of our business. Our auditor has expressed substantial doubt about our ability to continue as a going concern given our lack of operating history and due to the fact that to date we have had no revenues. Our fiscal year ended is June 30. Although we were only recently incorporated and have not yet commenced substantive operations, we believe that conducting this Offering will allow the Company added flexibility to raise capital in today's financial climate. We believe that investors in today's markets demand full transparency and by our registering this Offering and becoming a reporting company, we will be able to capitalize on this fact. While there is currently no public market for the Company's common stock, management believes that the Company will meet all requirements to be quoted on the OTC market, and even though the Company’s common stock will likely be a penny stock, becoming a reporting company will provide us with enhanced visibility and give us a greater possibility to provide liquidity to our shareholders. The Company is considered a Shell Company as defined by as defined in Rule 405. As such no shares will be eligible to be sold or transferred under Rule 144 until in excess of 1 year from the filing of the equivalent of Form 10 information by the Company with the SEC. The selling shareholders in this offering are underwriters. The Offering Securities Being Offered Up to 1,805,000 common shares. Sales by Selling Shareholders The sales price to the public is fixed at $0.04 per share for the duration of the offering. We are registering common shares on behalf of the selling shareholders in this prospectus.We will not receive any cash or other proceeds in connection with the subsequent sales.We are not selling any common shares on behalf of selling shareholders and have no control or affect on the selling shareholders. Securities Issued and to be Issued 3,305,000 shares of our common stock are issued and outstanding as of the date of this prospectus.All of the common stock to be sold under this prospectus will be sold by existing shareholders and thus there will be no increase in our issued and outstanding shares as a result of this offering. The issuance to the selling shareholders was exempt due to the provisions of Regulation S. 6 Table of Contents Market for our common stock. Our common stock is presently not traded on any market or securities exchange and we have not applied for listing or quotation on any public market.We intend to have a market maker file an application for our common stock to be quoted on the OTC Bulletin Board and/or the OTCQB.However, we do not have a market maker that has agreed to file such application. If our securities are not quoted on the OTC Bulletin Board or the OTCQB, a security holder may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our securities. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information September 30, 2013 Balance Sheet Data (unaudited) Cash $ Total Current Assets $ Liabilities $ Total Stockholder’s Equity $ Statement of Operations From Inception (December 6, 2012) to September 30, 2013 Revenue $ - Net Loss for the Period $ 7 Table of Contents RISK FACTORS Our business is subject to numerous risk factors, including the following. Risks Related To Our Financial Condition and Business Model If we do not obtain additional financing, we will not be able to conduct our business operations to the extent that we become profitable. Our current operating funds are not sufficient to cover the initial phases of our business plan as well as the costs of this offering and our general and administrative expenses for the next twelve months. We currently do not have any operations and we have no income. We estimate that we will require additional funds in order to expand our website and conduct our proposed operations. Because of this and the fact that we will incur significant legal and accounting costs necessary to maintain a public corporation, we will require additional financing to complete our development activities. We currently do not have any arrangements for financing and we may not be able to obtain financing when required.We believe the only source of funds that would be realistic is through a loan from our president and the sale of equity capital. Our president has not committed to loaning the Company any funds at this time. We cannot offer any assurance as to our future financial results. You may lose your entire investment. We have not generated any income from operations to date and future financial results are uncertain.We cannot assure you that the registrant can operate in a profitable manner.We have an accumulated deficit of $(12,823) from inception to September 30, 2013. Even if we obtain future revenues sufficient to expand operations, increased production or marketing expenses would adversely affect liquidity of the registrant. Our independent auditor has indicated that he has substantial doubt about our ability to continue as a going concern, if true, you could lose your investment. Our independent auditor has expressed substantial doubt about our ability to continue as a going concern given our lack of operating history and the fact that to datewe have had no revenues. Potential investors should be aware that there are difficulties associated with being a new venture, and the high rate of failure associated with this fact.We have incurred a net loss of $12,823 for the period from Inception to Septemebr 30, 2013 and have had no revenues to date. Our future is dependent upon our ability to obtain financing and upon future profitable operations from our website. These factors raise substantial doubt that we will be able to continue as a going concern. We anticipate our operating expenses will increase prior to our earning revenues.We may never achieve profitability and you may lose your entire investment. Prior to completion of our development stage, we anticipate that we will incur increased operating expenses without realizing any revenues. We anticipate that our ongoing expenses will increase by approximately $15,000 once we become a reporting company under the Securities Exchange act of 1934. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from our business development, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we may not be able to generate any revenues or ever achieve profitability. If we are unsuccessful in addressing these risks, our business will most likely fail. 8 Table of Contents The costs to meet our reporting and other requirements as a public company subject to the Exchange Act of 1934 will be substantial and may result in us having insufficient funds to complete the development of our website or even meet routine business obligations. If we become a public entity, subject to the reporting requirements of the Exchange Act of 1934, we will incur ongoing expenses associated with professional fees for accounting, legal and a host of other expenses for annual reports. We estimate that these costs could range up to $15,000 per year for the next few years and will be higher if our business volume and activity increase but lower during our first year of being public because we have not yet been subject to the requirements of Section 404 of the Sarbanes-Oxley Act of 2002. As a result, we may not have sufficient funds to complete the development of our website or even meet routine business obligations. Immediately upon effectiveness, we will be required to file only those reports required by Section 15(d). We are not a fully reporting company under the Exchange Act of 1934, as amended, and thus subject only to the reporting requirements of Section 15(d). Until our common stock is registered under the Exchange Act of 1934, as amended (the "Exchange Act"), we will be subject only to the reporting obligations imposed by Section 15(d) of the Exchange Act. Section 15(d) of the Exchange Act requires issuers to file periodic reporting with the Securities and Exchange Commission when they have issued any class of securities for which a registration statement was filed and became effective pursuant to the Securities Act of 1933, as amended. We are not required under Section 12(g) or otherwise to become a mandatory 1934 Act filer unless we have more than 2,000 shareholders (of which 500 may be unaccredited) and total assets of more than $10 million on July 31, 2013. Unless we become a mandatory 1934 Act Filer, we will not be subject to the proxy rules, Section 16 reporting and short-swing profit provisions, going-private regulation, beneficial ownership reporting, and the bulk of the tender offer rules under U.S. securities laws. The reporting obligations under Section 15(d) are automatically suspended when: (i) any class of securities of the issuer reporting under Section 15(d) is registered under Section 12 of the Exchange Act; or (ii) at the beginning of the issuer’s fiscal year, the class of securities covered by the registration statement is held of record by fewer than 300 persons. In the latter case, the Company would no longer be subject to periodic reporting obligations so long as the number of holders remains below 300 unless we file a registration statement with the Securities and Exchange Commission under Section 12 of the Securities Act. Our management, however, fully intends to file on an ongoing basis all periodic reports required under the Exchange Act. Because our executive officer does not have experience in e-commerce, there is a higher risk our business will fail. None of our executive officers have any experience in e-commerce and have never managed any company involved in e-commerce. As a result our business could suffer irreparable harm due to our lack of experience in e-commerce. Because our executive officer does not have experience in accounting and finance or running a public company subject to U.S. securities law and preparing financial statements in U.S. GAAP, there is a higher risk our business will fail. Our executive officer does not have any experience in accounting and finance and has never acted in this capacity for another company.Our executive officer also does not have any experience running a public company subject to U.S. securities law and preparing financial statements according to U.S. GAAP. However, he will be responsible for preparing our financial statements and developing and assessing our internal control over financial reporting. As a result our business could suffer irreparable harm due to his lack of experience in accounting and finance. 9 Table of Contents Our executive officer has only agreed to provide her services on a part-time basis.She may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. Because we are in the development stage of our business, our executive officer will not be spending the full amount of her time on our business. Sheri Strangway expects to expend approximately 20 hours per week on our business for the foreseeable future. Competing demands on Mrs. Strangway’s time may lead to a divergence between her interests and the interests of other shareholders. Sheri Strangway is currently working as a sales representative for Countrywide Landmark Realty Inc. and as an owner of Thread FX, an embroidery and promotional company. None of the work she will be undertaking with these two other companies will directly compete with the registrant. Our director owns approximately 45.4% of our outstanding common stock.Investors may find that corporate decisions influenced by our directors are inconsistent with the best interests of other stockholders. Our director owns approximately 45.4% of the outstanding shares of our common stock as of the date of this prospectus.Accordingly, she has, and following the completion of the offering, will continue to have power in deciding every aspect of our business.She will have the power in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control.While we have no current plans with regard to any merger, consolidation or sale of substantially all of its assets, the interests of our director may still differ from the interests of other stockholders. Sheri Strangway owns 1,500,000 common shares for which she paid $15,000. The success of our business depends on the continued use and growth of the Internet as a commerce platform. The existence and growth of our service depends on the continued acceptance of the Internet as a commerce platform for individuals and enterprises. The Internet could possibly lose its viability as a tool to pay for online services by the adoption of new standards and protocols to handle increased demands of Internet activity, security, reliability, cost, ease-of-use, accessibility and quality of service.The acceptance and performance of the Internet has been harmed by viruses, worms, and spy-ware.If for some reason the Internet was no longer widely accepted as a tool to pay for online services, the demand for our service would be significantly reduced, which would harm or cause our business to fail. We will rely on a third-party for hosting and maintenance of our website.Any mismanagement or service interruptions could significantly harm our business. Our website will be hosted and maintained by a third party hosting service.Any mismanagement, service interruptions, or damage to the data of our company or our customers, could result in the loss of customers, or other harm to our business. We may be exposed to liability for infringing intellectual property rights of other companies. Our success will, in part, depend on our ability to operate without infringing on the proprietary rights of others. Although we have conducted searches and are not aware of any trademarks which our company might infringe, we cannot be certain that infringement has not or will not occur. We could incur substantial costs, in addition to the great amount of time lost, in defending any trademark infringement suits or in asserting any trademark rights, in suit with another party. 10 Table of Contents We may be unsuccessful in implementing required internal controls over financial reporting. We are not currently required to comply with the SEC’s rules implementing Section 404 of the Sarbanes-Oxley Act of 2002, and are therefore not required to make a formal assessment of the effectiveness of our internal control over financial reporting for that purpose. We are required to comply with the internal control assessment required by Section 404(a) of the Sabanes-Oxley Act.Upon becoming a public company, we will be required to comply with the SEC’s rules implementing Section 302 of the Sarbanes-Oxley Act of 2002, which will require our management to certify financial and other information in our quarterly and annual reports and provide an annual management report on the effectiveness of our internal control over financial reporting until the year following our first annual report required to be filed with the SEC. To comply with the requirements of being a public company, we will need to create information technology systems, implement financial and management controls, reporting systems and procedures and contract additional accounting, finance and legal staff. As long as we remain a smaller reporting company, we will not be required to obtain or disclose an auditor’s attestation concerning management’s report on internal controls over financial reporting.Any failure to develop or maintain effective controls, or any difficulties encountered in our implementation of our internal controls over financial reporting could result in material misstatements that are not prevented or detected on a timely basis, which could potentially subject us to sanctions or investigations by the SEC or other regulatory authorities. Ineffective internal controls could cause investors to lose confidence in our reported financial information. Risks Related To This Offering If a market for our common stock does not develop, shareholders may be unable to sell their shares. There is currently no market for our common stock and a market may never develop. We currently plan to apply for quotation of our common stock on the OTC Bulletin Board electronic quotation service and/or the OTCQB upon the effectiveness of the registration statement of which this prospectus forms a part. However, our shares may never be traded on the OTC Bulletin Board electronic quotation service and/or the OTCQB or, if traded, a public market may never materialize. If our common stock is not traded on the OTC Bulletin Board electronic quotation service and/or the OTCQB or if a public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased and may lose all of their investment. An application for quotation on the OTCBB and/or the OTCQB must be submitted by one or more market makers who: 1) are approved by the Financial Industry Regulatory Authority ("FINRA"), 2) agree to sponsor the security, and 3) demonstrate compliance with SEC Rule 15(c)2-11 before initiating a quote in a security on the OTCBB and/or OTCQB. In order for a security to be eligible for quotation by a market maker, our common stock must be registered with the SEC, and we must be current in our required filings. There are no other requirements for quotation and accordingly no financial or minimum bid price requirements.Once eligible for quotation on the OTCBB and/or OTCQB, our common stock will remain eligible unless we (1) fail to comply with our periodic reporting requirements, or (2) all of the broker-dealers stop quoting it. 11 Table of Contents If a market for our common stock develops, our stock price may be volatile. If a market for our common stock develops, we anticipate that the market price of our common stock will be subject to wide fluctuations in response to several factors, including: ● the evolving demand for our service; ● our ability or inability to arrange for financing; ● our ability to manage expenses; ● changes in our pricing policies or our competitors; and ● global economic and political conditions. Further, if our common stock is traded on the OTC Bulletin Board electronic quotation service and/or the OTCQB, our stock price may be impacted by factors that are unrelated or disproportionate to our operating performance. These market fluctuations may adversely affect the market price of our common stock. If the selling shareholders sell a large number of common shares all at once or in blocks, the market price of our shares would most likely decline. The selling shareholders are offering 1,805,000 common shares through this prospectus. Our common stock is presently not traded on any market or securities exchange, but should a market develop, shares sold at a price below the current market price at which the common stock is trading will cause that market price to decline. Moreover, the offer or sale of a large number of shares at any price may cause the market price to fall. Our status as an “emerging growth company” under the jobs act of 2012 may make it more difficult to raise capital if the need arises. Because of the exemptions from various reporting requirements provided to us as an “emerging growth company” and because we will have an extended transition period for complying with new or revised financial accounting standards, we may be less attractive to investors and it may be difficult for us to raise additional capital as and when we need it. Investors may be unable to compare our business with other companies in our industry if they believe that our financial accounting is not as transparent as other companies in our industry. If we are unable to raise additional capital as and when we need it, our financial condition and results of operations may be materially and adversely affected. We will not be required to comply with certain provisions of the Sarbanes-Oxley Act for as long as we remain an “emerging growth company.” We are not currently required to comply with the SEC rules that implement Sections 302 and 404 of the Sarbanes-Oxley Act, and are therefore not required to make a formal assessment of the effectiveness of our internal controls over financial reporting for that purpose. Upon becoming a public company, we will be required to comply with certain of these rules, which will require management to certify financial and other information in our quarterly and annual reports and provide an annual management report on the effectiveness of our internal control over financial 12 Table of Contents reporting. Though we will be required to disclose changes made in our internal control procedures on a quarterly basis, we will not be required to make our first annual assessment of our internal control over financial reporting pursuant to Section 404 until the later of the year following our first annual report required to be filed with the SEC, which would be in our second annual report regardless of whether we continue to qualify as an “emerging growth company” as defined in the JOBS Act. Our independent registered public accounting firm is not required to formally attest to the effectiveness of our internal control over financial reporting until the later of the year following our first annual report required to be filed with the SEC, or the date we are no longer an “emerging growth company.” At such time, our independent registered public accounting firm may issue a report that is adverse in the event it is not satisfied with the level at which our controls are documented, designed or operating. Reduced disclosure requirements applicable to emerging growth companies may make our common stock less attractive to investors. As an “emerging growth company,”we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including not being required to comply with the auditor attestation requirements of section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. As an "emerging growth company" under the Jumpstart Our Business Startups Act (JOBS), we are permitted to rely on exemptions from certain disclosure requirements. We qualify as an "emerging growth company" under the JOBS Act. As a result, we are permitted to, and intend to, rely on exemptions from certain disclosure requirements. For so long as we are an emerging growth company, we will not be required to: ● have an auditor report on our internal controls over financial reporting pursuant to Section 404(b) of the Sarbanes-Oxley Act; ● comply with any requirement that may be adopted by the Public Company Accounting Oversight Board regarding mandatory audit firm rotation or a supplement to the auditor's report providing additional information about the audit and the financial statements (i.e., an auditor discussion and analysis); ● submit certain executive compensation matters to shareholder advisory votes, such as "say-on-pay" and "say-on-frequency;" and 13 Table of Contents ● disclose certain executive compensation related items such as thecorrelation between executive compensation and performance and comparisons of the CEO's compensation to median employee compensation. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We will remain an emerging growth company until the earlier of: (1) the last day of the fiscal year (a) following the fifth anniversary of the completion of this offering, (b) in which we have total annual gross revenue of at least $1.0 billion, or (c) in which we are deemed to be a large accelerated filer, as defined in Exchange Act Rule 12b-2 as a company with a public float of at least $700 million and has been reporting for at least one year, or (2) the date on which we have issued more than $1.0 billion in non-convertible debt securities during the prior three-year period. Notwithstanding the above, we are also currently a "smaller reporting company," meaning that we are not an investment company, an asset-backed issuer, nor a majority-owned subsidiary of a parent company that is not a smaller reporting company, and has a public float of less than $75 million and annual revenues of less than $50 million during the most recently completed fiscal year.If we are still considered a "smaller reporting company" at such time as we cease to be an "emerging growth company," we will still be able to take advantage of scaled disclosure requirements.Specifically, similar to "emerging growth companies," "smaller reporting companies" are able to provide simplified executive compensation disclosures in their filings; are exempt from the provisions of Section 404(b) of the Sarbanes-Oxley Act requiring that independent registered public accounting firms provide an attestation report on the effectiveness of internal control over financial reporting; and have certain other decreased disclosure obligations in their SEC filings, including, among other things, only being required to provide two years of audited financial statements in annual reports. Decreased disclosures in its SEC filings due to its status as an "emerging growth company" or "smaller reporting company" may make it harder for investors to analyze the Company's results of operations and financial prospects. We will elect to take advantage of the extended transition period for complying with new or revised accounting standards under section 102(b)(1) This election allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election our financial statements may not be comparable to companies that comply with public company effective dates. The existing scaled executive compensation disclosure requirements for smaller reporting companies will continue to apply for so long as the Company is an emerging growth company, regardless of whether the Company remains a smaller reporting company. 14 Table of Contents We do not meet the requirements for our stock to be quoted on NASDAQ, American Stock Exchange or any other senior exchange and the tradability in our stock will be limited under the penny stock regulation. The liquidity of our common stock is restricted as our common stock falls within the definition of a penny stock. Under the rules of the Securities and Exchange Commission, if the price of the registrant's common stock on the OTC Bulletin Board and/or the OTCQB is below $5.00 per share, the registrant's common stock will come within the definition of a "penny stock." As a result, common stock is subject to the "penny stock" rules and regulations.Broker-dealers who sell penny stocks to certain types of investors are required to comply with the Commission's regulations concerning the transfer of penny stock.These regulations require broker-dealers to: -Make a suitability determination prior to selling penny stock to the purchaser; -Receive the purchaser's written consent to the transaction; and -Provide certain written disclosures to the purchaser. These requirements may restrict the ability of broker/dealers to sell the registrant's common stock, and may affect the ability to resell the registrant's common stock. FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements that involve risks and uncertainties.We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements.The actual results could differ materially from our forward-looking statements.Our actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in the Risk Factors section in this prospectus. PLAN OF DISTRIBUTION AND SELLING SHAREHOLDERS This prospectus relates to the sale of 1,805,000 common shares being registered on behalf of selling shareholders.We are bearing all costs relating to the registration of the common shares. The selling shareholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the common shares. There has been no market for our securities.Our common stock is not traded on any exchange or on the over-the-counter market.After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with FINRA for our common stock to be eligible for trading on the over-the-counter market.We do not yet have a market maker who has agreed to file such application. The sales price to the public is fixed at $0.04 per share for the duration of the offering. 15 Table of Contents The Company is considered a Shell Company as defined by as defined in Rule 405. As such no shares will be eligible to be sold or transferred under Rule 144 until in excess of 1 year from the filing of the equivalent of Form 10 information by the Company with the SEC. The selling shareholders in this offering are underwriters. If the selling shareholders engage in short selling activities, they must comply with the prospectus delivery requirements of Section 5(b)(2) of the Securities Act. Pursuant to Regulation M of the Securities Act, the selling shareholders will not, directly or indirectly, bid for, purchase, or attempt to induce any person to bid for or purchase their common shares during the offering except for offers to sell or the solicitation of offers to buy and unsolicited purchases that are not affected from or through a broker or dealer, on a securities exchange or through an inter-dealer quotation system or electronic communications network. These requirements may restrict the ability of broker/dealers to sell our common stock, and may affect the ability to resell our common stock. The 1,805,000 common shares offered by the selling shareholders may be sold by one or more of the following methods, without limitation: -ordinary brokerage transactions and transactions in which the broker solicits purchases; and -face-to-face transactions between sellers and purchasers without a broker-dealer.In effecting sales, brokers or dealers engaged by the selling shareholders may arrange for other brokers or dealers to participate. The selling security holder or dealer effecting a transaction in the registered securities, whether or not participating in a distribution, is required to deliver a prospectus. Under the Securities Act of 1933, the selling shareholders will be considered to be underwriters of the offering.The selling shareholders may have civil liability under Section 11 and 12 of the Securities Act for any omissions or misstatements in the registration statement because of their status as underwriters.We may be sued by selling shareholders if omissions or misstatements result in civil liability to them. Once a market has been developed for our common stock, the shares may be sold or distributed from time to time by the shareholders directly to one or more purchasers or through brokers or dealers who act solely as agents, at a fixed price of $0.04 per share for the duration of the offering. The distribution of the shares may be effected in one or more of the following methods: (a) ordinary brokerage transactions and transactions in which the broker solicits purchasers; (b) privately negotiated transactions; (c) market sales (both long and short to the extent permitted under the federal securities laws); (d) at the market to or through market makers or into an existing market for the shares; (e) through transactions in options, swaps or other derivatives (whether exchange listed or otherwise); and (f) a combination of any of the aforementioned methods of sale. 16 Table of Contents In effecting sales, brokers and dealers engaged by the selling shareholders may arrange for other brokers or dealers to participate. Brokers or dealers may receive commissions or discounts from a selling security holder or, if any of the broker-dealers act as an agent for the purchaser of such shares, from a purchaser in amounts to be negotiated which are not expected to exceed those customary in the types of transactions involved. Broker-dealers may agree with a selling security holder to sell a specified number of the shares of common stock at a stipulated price per share. Such an agreement may also require the broker-dealer to purchase as principal any unsold shares of common stock at the price required to fulfill the broker-dealer commitment to the selling security holder if such broker-dealer is unable to sell the shares on behalf of the selling security holder. Broker-dealers who acquire shares of common stock as principal may thereafter resell the shares of common stock from time to time in transactions which may involve block transactions and sales to and through other broker-dealers, including transactions of the nature described above. Such sales by a broker-dealer to be fixed at $0.04 per share for the duration of the offering. In connection with such re-sales, the broker-dealer may pay to or receive from the purchasers of the shares commissions as described above. The shareholders and any broker-dealers or agents that participate with the shareholders in the sale of the shares of common stock may be deemed to be "underwriters" within the meaning of the Securities Act in connection with these sales. In that event, any commissions received by the broker-dealers or agents and any profit on the resale of the shares of common stock purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. None of the selling shareholders listed in this registration statement are registered broker-dealers or affiliates of registered broker-dealers. State Law Restrictions on Resale If a selling security holder wants to sell our common shares under this registration statement in the United States, the selling shareholders will also need to comply with the states securities laws with regard to secondary sales.All states offer a variety of exemption from registration for secondary sales. Any person who purchases common shares from a selling shareholder under this registration statement who then wants to sell such shares will also have to comply with state laws regarding secondary sales.When the registration statement becomes effective, and a selling shareholder indicates in which state(s) he desires to sell his shares, we will be able to identify whether it will need to register or it will rely on an exemption there from. Selling Shareholders The table below sets forth information with respect to the resale of shares of common stock by the selling shareholders.We will not receive any proceeds from the resale of common stock by the selling shareholders for shares currently outstanding. 17 Table of Contents The registrant shall register, pursuant to this prospectus 1,805,000 common shares currently outstanding for the account of the following individuals or entities.The percentage owned prior to and after the offering assumes the sale of all of the common shares being registered on behalf of the selling shareholders. Name Total Shares Before Offering # of Shares Being Registered Total Shares After Offering % After Offering Wesley Allen Nil Nil Kenneth Culley Nil Nil Anne Delben Nil Nil Matthew Delben Nil Nil Joseph Delben Nil Nil Vito Delben Nil Nil Christopher Ferrera Nil Nil Hans Finke Nil Nil Justin Gingerich Nil Nil Sheila Groombridge Nil Nil Jonathan Jackman Nil Nil Danielle Liegghio Nil Nil Shane Liegghio Nil Nil Caleb Lockhart Nil Nil Jordan Lockhart Nil Nil Ryan Lockhart Nil Nil Shaun Lockhart Nil Nil Jodi-Lynn Mosienko Nil Nil Suzanne Murray Nil Nil Greg Ostryhom Nil Nil Kim Ostryhom Nil Nil Lindsay Ostryhom Nil Nil Subhashh Parekh Nil Nil Haley Post Nil Nil Rod Post Nil Nil Tracy Post Nil Nil Garret Schauteet Nil Nil Michael Schauteet Nil Nil Peter Schauteet Nil Nil Samuel Schauteet Nil Nil Victoria Schauteet Nil Nil Grant Spragg Nil Nil William Waybrant Nil Nil Beth Wolfe Nil Nil Steve Wolfe Nil Nil Rebecca Zanki Nil Nil Total Nil Nil 18 Table of Contents The named party beneficially owns and has sole voting and investment power over all shares or rights to these shares, unless otherwise shown in the table. Other than William Waybrant, the father-in-law of our President Sheri Strangway, none of the selling shareholders: have had a material relationship with us other than as a shareholder at any time within the past three years; or have ever been one of our officers or directors. Prior to each sale of common shares to the selling shareholders, each selling shareholder represented in writing to the registrant that the common shares would be purchased solely for the account of the shareholder and not for distribution. The selling shareholders further represented that, at the time of purchase, they did not have any agreements or understandings, directly or indirectly, with any person to distribute the securities. All selling shareholders have represented to the registrant that they intend to sell their shares in the ordinary course of business. The Company is considered a Shell Company as defined by as defined in Rule 405. As such no shares will be eligible to be sold or transferred under Rule 144 until in excess of 1 year from the filing of the equivalent of Form 10 information by the Company with the SEC. The selling shareholders in this offering are underwriters. DESCRIPTION OF BUSINESS In General The registrant was incorporated in Nevada on December 6, 2012 as a development stage company to create online resources that seamlessly offer travelers unique, highly relevant and user-friendly information on activity-based travel. It will be designed to fill a void in the marketplace by offering third-party content and information to visitors in their activity of choice, while also having the ability to offer links to related clubs and organizations that provide additional information, as well as the potential for interactive experiences. The registrant’s website www.activewithme.com will be designed to offer a fundamentally different experience than any other offering in today’s market. The registrant’s plan is to design its website centered purely around activities and offer an ability to quickly access relevant content to the particular activity of choice. The Target Market The global travel industry is very large. The registrant intends to target travelers who have an interest in participating in various physical and or leisure based activities while traveling. 19 Table of Contents Competition The online offerings currently available in the marketplace can be broken down into three basic groups. (1) Booking / Online travel agency sites (2) Information-based travel sites (3) Various member-based and blog-oriented websites. The two types of travel sites that relate to the registrants intended offering is the latter two. The registrant has identified what it believes to be limitations with each type that the registrant will attempt to bridge into a single offering. Information-based sites essentially create online travel guides attempting to aggregate as much content as possible. These sites will also typically attempt to create a large database of user-based information. The websites are populated with a large quantity of mainstream content. Search capability tends to be limited and users are limited to “surfing|” with virtually no interactivity. These are not great sites for travelers seeking quality, relevant, easily accessed information on activity based travel. Member-based travel websites attempt to assemble user-experiences and content and adopt a membership model. This focus on memberships, rather than based on activities, results in a large amount of irrelevant information and redundant content, as well as random associations between members based on who is online at the moment. These member based relationship sites force visitors into relationships that may be unwanted or not to be permanent. Blog sites attempt to aggregate as many experiences and user-submitted content/experiences as possible. This approach also serves to create large databases of random, irrelevant content. In addition, the vast majority of information-based and member-based / blog-oriented sites have limited mapping and search capabilities and are more oriented to surfing content as provided by the website. The registrant’s website has not yet been developed, and substantial additional development work and funding will be required before the website can be fully operational.The competitive advantage of the registrant will lie in its ability to create a design centered purely around activities and provide quick access to relevant content. The Website The registrant’s website is still under construction. The website has not yet been developed, and substantial additional development work will be required before the website can be fully operational. 20 Table of Contents The key features that the registrant will attempt to incorporate into its proposedwebsite are as follows: ● Design centered around activities, unlike any other travel-based website. ● Unique, intuitive interface. ● State of the art graphics. ● Ease and flexibility of use and avoidance of clutter. ● Powerful search capability. ● Superior speed through database-driven, links-based content. ● Ability to access and interact with knowledgeable locals having similar activity-based interests. ● Ease of access to rich activity-based travel content. ● Access to value-added features. ● Opt-in membership for access to enhanced features (i.e. saved searches / bookmarked content for future access). ● Future mobile app development. The registrant intends to create a website organized around the particular activity that the visitor to the site is interested in. Examples of the many types of activities that may be available include: Outdoor activities such as hiking, cycling, boating, skiing, team sports, running, beach games, basketball, baseball, swimming, river rafting, bungee jumping, scuba diving, golf, tennis, surfing, fishing and horseback tiding. Indoor activities such as badminton, aerobics, billiards, yoga, bowling and art. Nature activities such as bird watching, nature walks, gardening, camping and pet activities. Entertainment activities such as shopping, reading, wine tasting, video games, chess, music, dance, food, cooking, photography, attending sports events, zip lining, movies, card playing, crafts and singing. Motorized activities such as snowmobiling, ATVing and motorcycling. There are several inherent advantages of this approach ● Ubiquitous nature of relevant clubs & organizations.In virtually every jurisdiction, there are always clubs and other organizations that are organized along parallel lines as the registrant will be (i.e. hiking activity hikingclubs). ● Clubs publish websites which have content and contacts.In today’s world whereby virtually every organization with any substance publishes a website having relevant content and contacts, there is an extremely large body of information that can be organized and made available online. ● Database driven.Given the activity-based design of the registrants intended website and the ability to align a great body of information along these lines, it will be possible to create a database-driven engine that can easily and efficiently access this content. 21 Table of Contents The guiding principal with this design is that by selecting a geography and activity (or activities) it will be possible for travelers to very quickly have instant access to clubs, organizations that have relevant information, including local event information as published by club insiders as well as like minded contacts also accessed through club interfaces. While maintaining the activity-based structure, it will also be possible to post an array of well documented activities and attractions that travelers can also research at their leisure. This will supplement the club-based directory content. Management of the registrant will attempt to source content from a variety of sources, including both online searches and accessing directory listings of other travel guide oriented sites (note: this will not involve the taking of any copyrighted material, but simply to source listings of relevant activities to gain as much complete content as possible). The registrant would then display a listing of activities, along with summary information and the ability to access links that will bring the visitor to the content desired in a new window. It will thus be very easy to return to www.activewithme.com to continue with their research. Given the nature (activity-based) and structure (database driven) of the intended site, it would be possible for the registrant to provide a range of value-added features to its visitors. For example: ● Lists can be developed of the most popular venues clicked on by visitors, ● Admission-based venues can be highlighted, ● Easy search capability. ● “Store” area – a list of retail and other shopping opportunities for visitors – this would be driven by advertisers seeking to target visitors.A listing of various companies offering products will be given in the store site in a highly attractive way.Visitors may visit the sites of their choosing. ● Saved searches – users that sign in and obtain a membership will be able to save their search results (i.e. bookmark their content).In this way they can go online, either prior to or during their trip, and access information of their choosing. ● The ability of individuals to obtain a membership where they can save their searches opens up an entirely new dimension to the website.It will open up the possibility of allowing members to post content that is associated with particular activities in a given area.In so doing, it opens up the ability for other visitors to be given the option to access the blog information posted by others and – should the posting blogger wish, allow other visitors to ask them particular questions about their experience. One of the overall attractions associated with the intended design of the site is that it would be much more closely resemble a real world experience.For example, ● The experience can be designed such that the visitor can take a virtual tour of the area and clubs and activities of interest to them. ● The visitor could then access real contacts through these clubs and either email with a question, or actually make a telephone call if a number is given. 22 Table of Contents The way in which this is made more real is that the visitor can actually choose the type and level of interaction that they desire.They can be as distant as they choose (i.e. simply accessing content) or attempting to reach out and contact a local person that can assist them with advice and information.A key concept intended with the registrant’s site design will be to allow the traveler to feel like they are in the destination and able to interact with knowledgeable locals in their field of interest. Unlike the great majority of travel-oriented website, visitors to the registrants intended website will not be faced with a plethora of push content, but will rather see a very basic webpage that is clear, concise, and simple to use. ● Logo.To be displayed across the very top of the webpage. ● Menu.Located immediately underneath the logo row. ● Graphic.Highly attractive series of rotating activity-based images, with prominent position at the top of the page. ● About the site box.Text box placed near the graphic which contains basic information on the site, what it provides for travelers, and how it can be used. ● Activity based text selection box.An ability to check activities of interest – the home page will have general categories with a partial listing (i.e. “outdoor active” with a limited number of selections and the ability to select “more” for the full list under that section, following by – say –“indoor active” and so on). ● Map feature.There will be a state of the art, prominent map that allows users to zoom in and out.As activities are selected, visitors can have each activity plotted on the map.This feature will be refined such that every hiking activity is not placed on a US national map.How this feature works in practice will be researched, perhaps requiring a visitor to select a certain region (i.e. a certain zoom level – say 500 miles maximum).Users will be able to drill down to local areas / cities. As a visitor hovers over particular icons, a brief summary will appear (i.e. name, one sentence description, link, etc.). ● List feature.Users can also opt to have a list printed for the zoom level and activities of their choice.Thus, users can either select a geographically-based selection (i.e. close to a city center, or out of town) or users can view a table with a complete set of listings and select in that fashion. These key features of the home page would allow the visitor to immediately drill down to a region and activity that the visitor is interested in.The process is very fast and efficient.At this point, the types and nature of content becomes very important.This will be organized as follows: ● Links.Organizations of interest (i.e. clubs related to the activity chosen), and ● Content.Points of interest (i.e. trails, guides, etc.). The site visitor would immediately gain access to a listing of either links or content that is of interest to them.In addition to each listing, a map would open up with icons showing links (in one color) and content (in another color).The visitor would have the ability to either navigate through the map (which will have zoom in – zoom out capability, along with the ability to select / de select the type of content to display).When the visitor hovers over a particular icon, basic information will appear in the window and the ability to click on a link to additional information. 23 Table of Contents Revenue Model The structure of the registrant’s website will create easy opportunities to profile visitors, virtually instantly.Visitors to the hiking section are obviously interested in hiking products and services, while visitors to yoga activities will have an entirely different set of interests. Such an ability to profile groups of visitors in this fashion represents a great opportunity for targeted advertising. Each activity and region of the intended website will have a shopping section, which will allow retail establishments an opportunity to list their store(s) in this section.It is envisioned that theinitial revenue model will be on a pay per click basis to advertisers, potentially evolving into a revenue-sharing / commission basis. Descriptions of revenue models are given below. Click-Based Advertising Revenue.Click-based advertising is generally priced on a cost-per-click, or CPC, basis, with payments from advertisers based on the number of users who click on each type of link.This may include a booking site (i.e. online travel agencies) or contextually-relevant branded and unbranded textlinks (direct suppliers of products or travel-related services or products). Display-Based Advertising Revenue.The registrant intends to generate revenue from a variety of display-based advertising placements through which advertising partners can promote their brands in a contextually-relevant manner. This type of advertising is generally sold on the basis of cost per thousand impressions, or CPM. Marketing Due to limited resources early on, the registrant will implement its strategy in a series of phases. This phased strategy will apply to both development of its website and its marketing strategy, which will move forward together in parallel. For more detailed timelines see Plan of Operations. Phase I – Initial Development The aim of Phase I marketing will be to prove the concept and to create a launch platform for Phase II marketing efforts. Establish Proof of Concept with Site Design.The competitive advantage for the registrant’s website will be intimately tied to site design and user experience.Given the importance of this, it will be imperative at the outset to design the required backend associated with the website and its associated components.This will include the creation of database-driven content structure and interface functionality that will make this possible.The steps involved with this are as follows: 1. Create a draft site platform. 2. Populate the site with activity-based content from a particular region / locale. 3. Develop site graphics, including branding and company logo. 4. Test market the site with insiders, friends, and others. 5. Revise the website as appropriate. 24 Table of Contents For the development of marketing materials a parallel effort will be undertaken with respect to future marketing efforts: Sourcing content from a variety of sources, begin to create a database of activities by region. Similarly, begin to create a database of organizations service providers, and populate otherwise develop content / listings and populate the beta site. Begin to develop the search engine strategy. Develop marketing materials geared toward advertisers. Create targeted lists of potential advertisers. Develop social network marketing strategy (i.e. Facebook, Twitter, blog sites, etc.) Develop ancillary, supporting marketing efforts (i.e. public relations activities, media articles, etc.). Attendance at tourism-related trade shows. Phase II – Rollout of Website Phase II marketing efforts will be targeted to rolling out the website and will require additional financial resources and personnel. The registrant does not currently have the resources to carry out any of the Phase II marketing efforts. Marketing programs will be developed in order to build and maintain the value of the brand, promote consumer engagement, drive qualified clicks to advertising partners and strategically position the website brand in the market. The Phase II rollout will involve the following marketing efforts: Create Social Platform.Along with the launch of the site, Management will implement a social media strategy including Facebook, Twitter and other social sharing platforms in order to engage potential visitors, encourage site traffic, and create a user base.Investment in Search Engine Marketing (SEM).SEM is a form of Internet marketing that involves the promotion of websites by increasing their visibility in search engine results pages through the use of paid placement, contextual advertising, and paid inclusion.Depending on resources at the time, Management may initiate a SEM strategy (i.e. bid on keywords to drive traffic, build the brand, gain more users, collect content and scale more quickly).If the website is successful and gains traction among users, SEM may represent an important channel because it delivers a significant number of brand impressions and can be a cost-effective method to get people to try the website. Customer relationship marketing will also be used if the site builds critical mass.With this marketing technique, relevant and engaging traveler communications are sent to opt-in members via email.Advertisers will be encouraged to utilize coupons and other methods to encourage heightened interest in the website. Pursuing an increasing variety of public relations activities, including media articles.Development of marketing campaigns related to increasing number of cross-links and sites linking in (also contributes to SEO effort).If the site gains traction, implement heightened efforts towards revenue-generating advertising partners. Government Regulation Some electronic commerce activities are regulated by the Federal Trade Commission. These activities include the use of commercial e-mails, online advertising and consumer privacy. The Federal Trade Commission regulates all forms of advertising, including online advertising, and states that advertising must be truthful and non-deceptive. Safeguards will be put in place to protect consumers’ rights and privacy on our website. 25 Table of Contents Employees We have no employees as of the date of this prospectus other than our president. We currently do not conduct business as we are only in the development stage of our company. We plan to conduct our business largely through the outsourcing of experts in each particular area of our business. Research and Development Expenditures We have not incurred any material research or development expenditures since our incorporation. Subsidiaries We do not currently have any subsidiaries. Patents and Trademarks We do not own, either legally or beneficially, any patent or trademark. Office Property We maintain our executive office at 2005 Lakeshore Road, Sarnia, Ontario, Canada N7X 1G4. This office space is being provided to the registrant free of charge by our president, Sheri Strangway. This arrangement provides us with the office space necessary at this point. As business operations increase, we may need to lease or acquire additional or alternative space to accommodate our development activities and growth. USE OF PROCEEDS We will not receive any proceeds from the sale of the common stock offered through this prospectus by the selling shareholders. DETERMINATION OF OFFERING PRICE The $0.04 per share offering price of our common stock was determined arbitrarily by us. There is no relationship whatsoever between this price and our assets, earnings, book value or any other objective criteria of value. We intend to apply to the OTC Bulletin Board electronic quotation service and/or the OTCQB for the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. DILUTION The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing shareholders. 26 Table of Contents DESCRIPTION OF SECURITIES General Our authorized capital stock consists of 65,000,000 shares of common stock, with a par value of $0.001 per share, and 10,000,000 shares of preferred stock, with a par value of $0.001 per share. As of December 5 , 2013, there were 3,305,000 shares of our common stock issued and outstanding held by thirty seven (37) stockholders of record. There are no preferred shares issued. Common Stock Our common stock is entitled to one vote per share on all matters submitted to a vote of the stockholders, including the election of directors. Except as otherwise required by law, the holders of our common stock will possess all voting power. Generally, all matters to be voted on by stockholders must be approved by a majority or, in the case of election of directors, by a plurality, of the votes entitled to be cast by all shares of our common stock that are present in person or represented by proxy. Two persons present and being, or represented by proxy, shareholders of the Corporation are necessary to constitute a quorum at any meeting of our stockholders. A vote by the holders of a majority of our outstanding shares is required to effectuate certain fundamental corporate changes such as liquidation, merger or an amendmentto our Articles of Incorporation. Our Articles of Incorporation do not provide for cumulative voting in the election of directors. Holders of our common stock have no pre-emptive rights, no conversion rights and there are no redemption provisions applicable to our common stock. Dividend Policy We have never declared or paid any dividends on our common stock. We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any dividends in the foreseeable future. Pre-emptive Rights Holders of common stock are not entitled to pre-emptive or subscription or conversion rights, and there are no redemption or sinking fund provisions applicable to the common stock. Share Purchase Warrants We have not issued and do not have outstanding any warrants to purchase common shares. Options We have not issued and do not have outstanding any options to purchase common shares. 27 Table of Contents Convertible Securities We have not issued and do not have outstanding any securities convertible into common shares or any rights convertible or exchangeable into common shares. Nevada Anti-Takeover laws Nevada revised statutes sections 78.378 to 78.3793 provide state regulation over the acquisition of a controlling interest in certain Nevada corporations unless the articles of incorporation or bylaws of the corporation provide that the provisions of these sections do not apply. Our articles of incorporation and bylaws do not state that these provisions do not apply. The statute creates a number of restrictions on the ability of a person or entity to acquire control of a Nevada company by setting down certain rules of conduct and voting restrictions in any acquisition attempt, among other things. The statute is limited to corporations that are organized in the state of Nevada and that have 200 or more stockholders, at least 100 of whom are stockholders of record and residents of the state of Nevada; and does business in the state of Nevada directly or through an affiliated corporation.Because of these conditions, the statute does not apply to our company. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Plan of Operation The registrant is a development stage company with limited funding.Therefore, development will occur in several phases, as follows: Early Stage Development Early stage development of the website, including initial content. Design and construct the initial beta website, populate the site with activity-based content for a particular region (we have yet to determine the best region to start with), develop the site graphics including branding and Company logo (the logo has been designed), and test market the site with friends and others and revise as appropriate. Because of the costs involved and the fact that the registrant’s officer will not be receiving a salary at this time, expenses related to this phase are expected to be less than $30,000. The president will spearhead this effort. The registrant currently has sufficient capital to complete this stage of its plan of operations. The registrant expects to have this stage of the plan of operations completed by the end of March 2014. The registrant is currently working with Adam Schnare, a freelance webpage and application designer and developer. Mr. Schnare has training in Visual basics.NET, Java, Webmatrix, Fusebox and Webplus along with other development software. Mr. Schnare has over 15 years’ experience with website design and launch and over 10 years’ experience with application development. Further development of the website The initial live website will be focusedon major US points of interest. The registrant expects the further development to require the hiring of an initial 2 permanent employees. This second phase of the operating plan would principally be devoted to establishing a significant presence in the market with as much information on as many areas of interest as possible. 28 Table of Contents Because of the costs involved and the fact that the president will not be receiving a salary at this time, expenses related to this phase are expected to be related to the costs of hiring two employees, approximately $7,000 per month. The Company currently does not have sufficient capital to initiate this phase of its plan of operations. Ongoing development of the website If the registrant’s website gains traction in the marketplace and is able to attract advertisers they will continue to build out the website to more and more points of interest all around the world. The company will also begin to build on its marketing efforts as described in the Marketing section. The registrant does not currently have sufficient capital for this phase of its plan of operations. We currently do not have any arrangements for financing and we may not be able to obtain financing when required.We believe the only source of funds that would be realistic is through the sale of equity capital. Results of Operations for the three months ended September 30, 2013 We did not earn any revenues from inception through the period ending September 30, 2013. We do not anticipate earning revenues until such time as have begun operations on our website.We are presently in the start-up phase of our business and we can provide no assurance that we will attain sufficient business on our website to attain profitability. We incurred operating expenses in the amount of $12,823 from inception on December 6, 2012 through the period ended September 30, 2013.These operating expenses included the purchase of our domain name, the research and the preparation of our business plan in addition to administrative expenses.We anticipate our operating expenses will increase as we undertake our plan of operations.The increase will be attributed to costs associated with setting up and maintaining our website, and the professional fees to be incurred in connection with the filing of a registration statement with the Securities Exchange Commission under the Securities Act of 1933.We anticipate our ongoing operating expenses will also increase once we become a reporting company under the Securities Exchange Act of 1934. Results of Operations for Period Ending June 30, 2013 We did not earn any revenues from inception through the period ending June 30, 2013.We do not anticipate earning revenues until such time as we have begun operations on our website.We are presently in the start-up phase of our business and we can provide no assurance that we will attain sufficient business on our website to attain profitability. We incurred operating expenses in the amount of $5,360 from inception on December 6, 2012 through the period ended June 30, 2013.These operating expenses included the purchase of our domain name, the research and the preparation of our business plan in addition to administrative expenses.We anticipate our operating expenses will increase as we undertake our plan of operations.The increase will be attributed to costs associated with setting up and maintaining our website, and the professional fees to be incurred in connection with the filing of a registration statement with the Securities Exchange Commission under the Securities Act of 1933.We anticipate our ongoing operating expenses will also increase once we become a reporting company under the Securities Exchange Act of 1934. Liquidity and Capital Resources As of September 30, 2013, we had cash of $37,955 and working capital of $37,350. 29 Table of Contents Cash Used In Operating Activities We used cash in operating activities in the amount of $13,750 during the period from our inception on December 6, 2012 through to September 30, 2013. Cash used in operating activities was funded by cash from financing activities. Cash From Investing Activities We used $nil cash in investing activities during the period from our inception on December 6, 2012 through to September 30, 2013. Cash from Financing Activities We generated cash from financing activities in the amount of $51,705 during the period from our inception on December 6, 2012 through to September 30, 2013. Cash generated by financing activities is attributable to the private placement financings of our common stock that we have completed since our incorporation.These financings include sales of a portion of the shares that are offered by the selling shareholders through this prospectus.We have applied these proceeds towards our completion of our plan of operations.We plan to spend the balance of these proceeds as described above under Plan of Operations. As of September 30, 2013, we had no commitments for capital expenditures. We estimate that our total expenditures over the next twelve months will be approximately $51,400. Our cash and working capital will not be sufficient to enable us to complete the first phase of our plan of operations and to pay for the costs of this offering and our general and administrative expenses for the next twelve months.Our ability to completeour plan of operations for the next 12 months and after that point will be subject to usobtaining adequate financing as the expenditures will exceed our cash reserves. We anticipate continuing to rely on equity sales of our common shares in order to continue to fund our business operations. Issuances of additional shares will result in dilution to our existing stockholders. There is no assurance that we will achieve any additional sales of our equity securities or arrange for debt or other financing to fund our planned activities. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Going Concern We have not attained profitable operations and are dependent upon obtaining financing to pursue significant development activities beyond those planned for the current fiscal year.For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS We have had no changes in or disagreements with our accountants. DIRECTORS, EXECUTIVE OFFICERS,PROMOTERS AND CONTROL PERSONS Our executive officers and directors and their respective ages as of December 5 , 2013 are as follows: 30 Table of Contents Name Age Position(s) and Office(s) Held Term of Office Sheri Strangway 49 President, Chief Executive Officer, Chief Financial Officer , Secretary and Director Since Inception To Present Set forth below is a brief description of the background and business experience of our officers and directors. The registrant believes that the skills, experiences and qualifications of its officer and director provides the registrant with the expertise and experience necessary to advance the interests of its shareholders. Sheri Strangway has been the President, Chief Executive Officer, Chief Financial Officer and Director of Active With Me Inc. since its inception. Ms. Strangway has owned and operated Thread FX, an embroidery and promotional company since September of 2002. She is responsible for designing and meeting budgetary goals, dealing with clients and training and overseeing staff. Ms. Strangway develops the creative and marketing strategies and is responsible for the day to day accounting. Ms. Strangway has also been a sales representative for Countrywide Landmark Realty Inc. since April of 2008. Ms. Strangway is not currently, nor has she ever been, a director of any public company. Directors Our bylaws authorize no less than one (1) director.We currently have one director. Director Independence Our Board of Directors has adopted the definition of “independence” as described in NASDAQ Rules 4200 and 4350.Independent directors would not include anyone who, within the past three years, be employed by our Company or any parent or subsidiary of our Company or any of their family members; or any director who is, or who has a family member who is, a controlling shareholder.Our Board of Directors has determined that its member does not meet the independence requirements. Term of Office Our directors are appointed for a one-year term to hold office until the next annual general meeting of our shareholders or until removed from office in accordance with our bylaws. Our officers are appointed by our board of directors and hold office until removed by the board. 31 Table of Contents Significant Employees We have no significant employees other than our president. We do not believe we will require any additional employees until such time as the website is complete and begins obtaining significant traffic. We are outsourcing in the meantime for the development of our website. We do not have any standard arrangements by which directors are compensated for any services provided as a director.No cash has been paid to the directors in their capacity as such. Code of Ethics Policy We have not yet adopted a code of ethics that applies to our principal executive officer, principal financial officer, principal accounting officer or controller or persons performing similar functions. Corporate Governance There have been no changes in any state law or other procedures by which security holders may recommend nominees to our board of directors.In addition to having no nominating committee for this purpose, we currently have no specific audit committee and no audit committee financial expert.Based on the fact that our current business affairs are simple, any such committees are excessive and beyond the scope of our business and needs. Involvement in Certain Legal Proceedings None of our directors, executive officers and control persons have been involved in any of the following events during the past ten years: - Any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time, - Any conviction in a criminal proceeding or being subject to any pending criminal proceeding (excluding traffic violations and other minor offenses); - Being subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his or her involvement in any type of business, securities or banking activities,; or - Being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. Change-In-Control Arrangements There are currently no employment agreements or other contracts or arrangements with our officers or directors.There are no compensation plans or arrangements, including payments to be made by us, with respect to our officers, directors or consultants that would result from the resignation, retirement or any other termination of any of our directors, officers or consultants.There are no arrangements for our directors, officers, employees or consultants that would result from a change-in-control. 32 Table of Contents EXECUTIVE COMPENSATION Compensation Discussion and Analysis The registrant does presently not have employment agreements with any of its named executive officers and it has not established a system of executive compensation or any fixed policies regarding compensation of executive officers. Due to financial constraints typical of those faced by a development stage business, the company has not paid any cash and/or stock compensation to its named executive officers. Our current named executive officer holds substantial ownership in the registrant and is motivated by a strong entrepreneurial interest in developing our operations and potential revenue base to the best of their ability. As our business and operations expand and mature, we may develop a formal system of compensation designed to attract, retain and motivate talented executives. Summary Compensation Table The table below summarizes all compensation awarded to, earned by, or paid to each named executive officer since our inception for all services rendered to us. SUMMARY COMPENSATION TABLE Name and principal position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total Sheri Strangway, CEO, CFO, President, Secretary & Director 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Narrative Disclosure to the Summary Compensation Table Our named executive officers do not currently receive any compensation from the registrant for their service as officers of the registrant. Outstanding Equity Awards At Fiscal Year-end Table The table below summarizes all unexercised options, stock that has not vested, and equity incentive plan awards for each named executive officer outstanding as of the end of our last completed fiscal year. 33 Table of Contents OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END OPTION AWARDS STOCK AWARDS Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Shares or Shares of Stock That Have Not Vested (#) Market Value of Shares or Shares of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares, Shares or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Shares or Other Rights That Have Not Vested (#) Sheri Strangway 0 0 0 0 0 0 0 0 0 Compensation of Directors Table The table below summarizes all compensation paid to our directors for our last completed fiscal year. DIRECTOR COMPENSATION Name Fees Earned or Paid in Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Non-Qualified Deferred Compensation Earnings All Other Compensation Total Sheri Strangway 0 0 0 0 0 0 0 Narrative Disclosure to the Director Compensation Table Our directors do not currently receive any compensation from the registrant for their service as members of the board of directors of the registrant. 34 Table of Contents SECURITY OWNERSHIP OFCERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of December 5 , 2013, the beneficial ownership of our common stock by each executive officer and director, by each person known by us to beneficially own more than 5% of the our common stock and by the executive officers and directors as a group. Except as otherwise indicated, all shares are owned directly and the percentage shown is based on 3,305,000 shares of common stock issued and outstanding on December 5 , 2013. Title of class Name and address of beneficial owner Amount of beneficial ownership Percent of class* Common Sheri Strangway 2005 Lakeshore Road Sarnia, Ontario N7X 1G4 % Common Total all executive officers and directors % Common 5% Shareholders None As used in this table, "beneficial ownership" means the sole or shared power to vote, or to direct the voting of, a security, or the sole or shared investment power with respect to a security (i.e., the power to dispose of, or to direct the disposition of, a security). In addition, for purposes of this table, a person is deemed, as of any date, to have "beneficial ownership" of any security that such person has the right to acquire within 60 days after such date. The persons named above have full voting and investment power with respect to the shares indicated.Under the rules of the Securities and Exchange Commission, a person (or group of persons) is deemed to be a "beneficial owner" of a security if he or she, directly or indirectly, has or shares the power to vote or to direct the voting of such security, or the power to dispose of or to direct the disposition of such security.Accordingly, more than one person may be deemed to be a beneficial owner of the same security. A person is also deemed to be a beneficial owner of any security, which that person has the right to acquire within 60 days, such as options or warrants to purchase our common stock. DISCLOSURE OF COMMISSION POSITIONOF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES In accordance with the provisions in our articles of incorporation, we will indemnify an officer, director, or former officer or director, to the full extent permitted by law. 35 Table of Contents Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to our directors, officers and controlling persons pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities mother than the payment by us of expenses incurred or paid by a director, officer or controlling person of us in the successful defense of any action, suit or proceeding is asserted by such director, officer or controlling person in connection with the securities being registered, we will, unless in the opinion of our counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS We completed an offering of 1,500,000 shares of common stock on January 3, 2013 to our president and director, Sheri Strangway, at a price of $0.01 per share.The total proceeds received from this offering were $15,000.These shares were issued pursuant to Section 4(2) of the Securities Act of 1933 and are restricted shares as defined in the Securities Act.We did not engage in any general solicitation or advertising. On December 6, 2012, the Company received from our president and director, Sheri Strangway, a loan of $605 which such proceeds were utilized to pay for initial organization costs of the Company. The loan is not secured, has no specific maturity date and the loan is expected to be repaid from future proceeds received by the Company. There are no other terms to the loan. The balance of the loan was $605 as of the date of this prospectus. The terms of this loan were never reduced to a written agreement. Family relationships between any of the selling shareholders and our directors: William Bryant is the father-in-law of Sheri Strangway our president and director. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Item 5(a) a)Market Information.Our common stock is not quoted on a market or securities exchange.We cannot provide any assurance that an active market in our common stock will develop.We intend to quote our common shares on a market or securities exchange. b)Holders.At December 5 , 2013, there were 37 shareholders of the registrant holding a total of 3,305,000 common shares. We have no shares of common stock subject to outstanding options or warrants to purchase, or securities convertible into, our common stock. Except for this offering, there is no common stock that is being, or has been proposed to be, publicly offered. c)Dividends.Holders of the registrant’s common stock are entitled to receive such dividends as may be declared by its board of directors.No dividends on registrant’s common stock have ever been paid, and the registrant does not anticipate that dividends will be paid on its common stock in the foreseeable future. d)Securities authorized for issuance under equity compensation plans.No securities are authorized for issuance by the registrant under equity compensation plans. 36 Table of Contents Number of Securities Weighted Average Exercise Number of Securities Issued upon Exercise of Price of Outstanding Options Remaining Available Plan Category Outstanding Options, Warrants and Rights Future Issuance Equity Compensation Plans Approved by Security Holders n/a n/a n/a Equity Compensation Plans Not Approved by Security Holders n/a n/a n/a Total n/a n/a n/a e)Performance graph Not applicable. f)Sale of unregistered securities. We completed an offering of 1,500,000 shares of common stock on January 3, 2013 to our president and director, Sheri Strangway, at a price of $0.01 per share.The total proceeds received from this offering were $15,000.These shares were issued pursuant to Section 4(2) of the Securities Act of 1933 and are restricted shares as defined in the Securities Act.We did not engage in any general solicitation or advertising. We completed an offering of 1,805,000 shares of our common stock at a price of $0.02 per share to a total of thirty six (36) purchasers on May 27, 2013.The total amount we received from this offering was $36,100.The identity of the purchasers from this offering is included in the selling shareholder table set forth above.We completed this offering pursuant Rule 903(a) and conditions set forth in Category 3 (Rule 903(b)(3)) of Regulation S of the Securities Act of 1933. Item 5(b)Use of Proceeds.As described herein Item 5(c)Purchases of Equity Securities by the issuer and affiliated purchasers.None. Admission to Quotation on the OTC Bulletin Board and/or OTCQB We intend to have a market maker file an application for our common stock to be quoted on the OTC Bulletin Board and/or the OTCQB.However, we do not have a market maker that has agreed to file such application. If our securities are not quoted on the OTC Bulletin Board or the OTCQB, a security holder may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our securities.The OTC Bulletin Board and the OTCQB differs from national and regional stock exchanges in that it: 37 Table of Contents (1) is not situated in a single location but operates through communication of bids, offers and confirmations between broker-dealers, and (2) securities admitted to quotation are offered by one or more broker-dealers rather than the "specialist" common to stock exchanges. To qualify for quotation on the OTC Bulletin Board and/or the OTCQB, an equity security must have one registered broker-dealer, known as the market maker, willing to list bid or sale quotations and to sponsor the registrant listing.If it meets the qualifications for trading securities on the OTC Bulletin Board and the OTCQB, our securities will trade on the OTC Bulletin Board and the OTCQB.We may not now or ever qualify for quotation on the OTC Bulletin Board or the OTCQB.We currently have no market maker who is willing to list quotations for our securities. Shares Eligible for Future Sale Upon the date of this prospectus, there are 3,305,000 common shares outstanding of which no common shares may be freely traded without registration.However, 1,600,000 common shares of present shareholders are being registered on this offering. The remaining 1,500,000 common shares will be restricted within the meaning of Rule 144 under the Securities Act, and are subject to the resale provisions of Rule 144. At the present time, resales or distributions of such shares are provided for by the provisions of Rule 144.That rule is a so-called "safe harbor" rule which, if complied with, should eliminate any questions as to whether or not a person selling restricted shares has acted as an underwriter. Rule 144(d)(1) states that if the issuer of the securities is, and has been for a period of at least 90 days immediately before the sale, subject to the reporting requirements of section 13 or 15(d) of the Exchange Act, a minimum of six months must elapse between the later of the date of the acquisition of the securities from the issuer, or from an affiliate of the issuer, and any resale of such securities. Sales under Rule 144 are also subject to notice and manner of sale requirements and to the availability of current public information and must be made in unsolicited brokers' transactions or to a market maker. A person who is not an affiliate of the registrant under the Securities Act during the three months preceding a sale and who has beneficially owned such shares for at least six months is entitled to sell the shares under Rule 144 without regard to the volume, notice, information and manner of sale provisions.Affiliates must comply with the restrictions and requirements of Rule 144 when transferring restricted shares even after the six month holding period has expired and must comply with the restrictions and requirements of Rule 144 in order to sell unrestricted shares. Since we are considered a "Shell Company," our common stock will not be eligible for resale under Rule 144 until the conditions of Rule 144(i) are met. No predictions can be made of the effect, if any, that market sales of shares of common stock or the availability of such shares for sale will have on the market price prevailing from time to time.Nevertheless, sales of significant amounts of our common stock could adversely affect the prevailing market price of the common stock, as well as impair our ability to raise capital through the issuance of additional equity securities. 38 Table of Contents EXPERTS The financial statements of the registrant appearing in this prospectus and in the registration statement have been audited by Anton & Chia, LLP, an independent registered public accounting firm and are included in reliance upon such report given upon the authority of such firm as experts in accounting and auditing. LEGAL PROCEEDINGS We are not a party to any legal proceedings the outcome of which, in the opinion of our management, would have a material adverse effect on our business, financial condition, or results of operation.Our agent for service of process in Nevada is Nevada Agency and Trust Company, 50 West Liberty Street, Suite 880, Reno, Nevada 89501. LEGAL MATTERS The validity of the common shares being offered hereby will be passed upon by Karen A. Batcher, Esq of Synergen Law Group, APC Chula Vista, California. WHERE YOU CAN FIND MORE INFORMATION At your request, we will provide you, without charge, a copy of any document filed as exhibits in this prospectus. If you want more information, write or call us at: Active With Me Inc. 2005 Lakeshore Road Sarnia, Ontario Canada N7X 1G4 (519) 337-9048 Our fiscal year ends on June 30.Upon completion of this offering, we will become a reporting company and file annual, quarterly and current reports with the SEC.You may read and copy any reports, statements, or other information we file at the SEC's public reference room at treet, Washington D.C. 20549.You can request copies of these documents, upon payment of a duplicating fee by writing to the SEC.Please call the SEC at 1-800- SEC-0330 for further information on the operation of the public reference rooms.Our SEC filings are also available to the public on the SEC Internet site at http:\\www.sec.gov. The reports and other information filed by us will be available for inspection and copying at the public reference facilities of the Securities and Exchange Commission located at treet N.E., Washington, D.C. 20549. 39 Table of Contents FINANCIAL STATEMENTS Unaudited financial statements for the period ended September 30, 2013, including: 41 Balance Sheets – September 30, 2013 (unaudited) and June 30, 2013 42 Statement of Operations – For the three months ended September 30, 2013, and for the period from December 6, 2012 (Inception) to September 30, 2013 (unaudited) 43
